Citation Nr: 1145247	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disorder, to include as secondary to service-connected posttraumatic osteoarthritis of the right big toe with hallux limitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to November 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  


FINDING OF FACT

The Veteran has a current diagnosis of left thigh muscle strain which is related to a service-connected disability.


CONCLUSION OF LAW

A left leg disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a left leg disorder as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints or diagnosis of a left leg disorder.  The Veteran opted out of a separation physical examination.  

After separation from military service a July 2003 private medical report gave a diagnosis of depression.  The medical evidence of record shows that a psychiatric disorder has been consistently diagnosed since July 2003.

In April 2009, the Veteran filed a claim for entitlement to service connection for a right foot disorder.  Treatment records revealed that he underwent digital exostosectomies of the third and fourth toes of the right foot with chilectomy of the right first metatarsophalangeal joint of the hallux.  The postoperative diagnosis was right third and fourth toe exostosis and hallux limitus.  A VA examiner opined that the Veteran's current right foot disorder was "as likely as not" related to an injury of the right big toe in the military, and the RO granted service connection for posttraumatic osteoarthritis of the right big toe by an August 2009 rating decision, assigning a noncompensable evaluation effective April 14, 2009.  

In August 2009, the Veteran submitted correspondence in which he asserted that he now favors his right foot when he walks so frequently that he developed problems with his left leg.  

The Veteran was afforded a VA muscles examination in September 2009, at which time the examiner diagnosed him as having left thigh muscle strain that was mildly active at the time of the examination.  The examiner opined that the current left thigh muscle strain was "as least as likely as not" caused by or a result of the Veteran's service-connected right foot disorder.  This opinion was based on the history and physical examination of the Veteran, a review of the Veteran's claims file, and the fact that the Veteran's altered gait stemming from his service-connected right foot disorder resulted in the Veteran compensating with his left leg, resulting in abnormal pressures to his left thigh muscle.  

At his July 2011 Travel Board hearing, the Veteran presented a pair of boots showing excessive wear on the outer side of the right boot.  He testified that this was evidence of an altered gait due to his service-connected posttraumatic osteoarthritis of the right big toe with hallux limitus.  He further testified that there was no doubt in his mind that his current left leg disorder was caused by his service-connected right foot disorder.

As such, the preponderance of the evidence of record shows that the Veteran's currently diagnosed left thigh muscle strain is related to a service-connected disability.  The medical evidence of record shows that a left leg disorder has been diagnosed since September 2009.  In addition, the medical evidence of record states that the Veteran's currently diagnosed left leg disorder is related to his service-connected right foot disorder.  The Board finds the September 2009 VA examination report which provides this nexus opinion to be highly probative, as it provides a detailed basis for its findings.  Accordingly, the preponderance of the evidence of record shows that the Veteran has a current diagnosis of a left leg disorder which is related to a service-connected disability.  Gilbert, 1 Vet. App. at 56.  As such, service connection for a left leg disorder is warranted.


ORDER

Service connection for a left leg disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


